Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered January 6, 2005, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*475The defendant’s contention that his plea of guilty was not voluntary or knowing because the Supreme Court failed to make further inquiry when his allocution raised the possibility of the existence of an affirmative defense to the crime of robbery in the first degree (see Penal Law § 160.15 [4]) is unpreserved for appellate review since the defendant did not move to withdraw his plea or to vacate the judgment on that ground (see People v Toxey, 86 NY2d 725 [1995]; People v Sandson, 6 AD3d 632 [2004]; People v Gehy, 220 AD2d 527 [1995]). Moreover, since nothing in the allocution casts significant doubt on the defendant’s guilt or otherwise calls into question the voluntariness of the plea, the narrow exception to the preservation rule (see People v Lopez, 71 NY2d 662 [1988]) is inapplicable (see People v Sandson, supra).
The defendant’s remaining contention is without merit. Spolzino, J.P, Santucci, Florio and Angiolillo, JJ., concur.